DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) received on April 14, 2022 has been considered by examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 
Claims 1-17 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine and process.
 Although claims 1-17 fall under at least one of the four statutory categories, it should be determined whether the claim wholly embraces a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or is it a particular practical application of a judicial exception (See MPEP 2106 I and II).
Claims 1-17 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the identified limitations fall within at least one of the three subject matter groupings of abstract ideas (i.e., mathematical concepts, mental processes, and certain methods of organizing human activity). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. No. 4, 50-57 (Jan. 7, 2019)).
The identified limitations of independent claim 1 (representative of independent claims 11 and 12) recite:
	to identify potential placements for the digital signage content based on the digital signage characteristics;
	to identify optimized placements for the digital signage content based on the characteristics of the digital signage content and bids received
The identified limitations recite identifying potential and optimized placements for digital signage content based on characteristics of the content and bids received, which is a method of commercial interactions including advertising, marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The performance of the claim limitations using generic computing components (i.e., processing unit) does not preclude the claim limitations from being in the certain methods of organizing human activity grouping.   Thus, the claims are directed to a judicial exception. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In particular, the claims are evaluated to determine if there are additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception (PEG 2019, Pg. 54).  
As a whole, the additional elements recite:
 	storing in a memory of a computing device audience segments of digital signage display units; 	
	receiving by the computing device characteristics of a digital signage content from a customer user interface; 
	processing by a processing unit of the computing device characteristics of the digital signage content and the plurality of audience segments; 
	transmitting the potential placements for the digital signage content to the customer user interface; 
	receiving by the computing device bids for the potential placements for the digital signage content from the customer user interface; and 
	processing the bids for the potential placements 
This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of storing, receiving, processing, and transmitting digital signage content information. The processing unit in the steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-10 and 13-14, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea.
Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under Part II, the steps of the claims, when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more". For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional activities previously known in the industry (See claims 1, 11, and 12: storing, receiving, processing, and transmitting digital signage content information). MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Therefore, based on the two-part Mayo analysis, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself. Claims 1-17, when considered individually and as an ordered combination, are rejected as ineligible subject matter under 35 U.S.C. 101.
Dependent claims 2-10 and 13-14 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea.

	
	
	
	
	
	
	
	
	
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Opdycke (US 2011/0016002 A1) in view of Poornachandran et al. (US 20140222578 A1).
 
	Regarding claims 1, 11, and 12, Opdycke discloses a method for optimizing placement of digital signage content based on audience segments of digital signage display units, the method comprising 
	storing in a memory of a computing device audience segments of digital signage display units (Paragraph [0044]: digital signage server 108 may also store data, such as, by way of example, viewer behavioral data, play logs, and the like, and provide this data to program server computer); 	receiving by the computing device characteristics of a digital signage content from a customer user interface (Paragraph [0071]: facility 202 receives as input from the user content parts and a template specification. The content parts are the elements that may be used in creating a play clip or content, which is to be delivered through the digital signage network. A template specification defines how the content parts are to be assembled to create a holistic visual (e.g., the play clip or content)); 
	processing by a processing unit of the computing device characteristics of the digital signage content and the plurality of audience segments to identify potential placements for the digital signage content based on the digital signage characteristics (Paragraph [0071]: Templates allow for consistent placement of content parts and content rendering and templates create a set of heuristics for facility 202 to handle displays of varying technical specification. Examples of template specifications include "place text in the upper right hand corner," "if screen is in portrait format, use template A, if screen is in landscape format use template B )); 
	transmitting the potential placements for the digital signage content to the customer user interface (Paragraph [0073]: facility 202 receives input variables and optimization constraints from the user. The input variables and optimization constraints are the parameters that facility 202 uses to generate playlist and playlist optimization parameters in order to improve digital signage programming towards the specified goal. The constraints may also serve to limit the possible optimization universe of solutions. In one embodiment, the constraints can be categorized as either temporal, e.g., date, daypart, time, repeat play characteristics, etc., locale, e.g., store site, channel, retailer, network nodes, networks, etc., or demographic, e.g., clusters of audiences grouped based on similar behavior patterns and mapped to geography, network nodes, stores).
	Opdycke discloses the limitations above. Opdycke does not explicitly disclose:
	receiving by the computing device bids for the potential placements for the digital signage content from the customer user interface; and 
	processing the bids for the potential placements to identify optimized placements for the digital signage content based on the characteristics of the digital signage content and bids received.
	Poornachandran teaches:
	receiving by the computing device bids for the potential placements for the digital signage content from the customer user interface (Paragraph [0042]: Operation 206 may include selecting open time slot(s) and/or bidding for selected time slot(s). For example, the digital sign management service 104 may provide a listing of available time slot(s) and/or time slot(s) being auctioned in response to receiving the user's selection of geographic locations. The time slot(s) may correspond to digital sign(s) in the geographic location initially selected by the user. The user may then select an open time slot or bid for a desired time slot based); and 
	processing the bids for the potential placements to identify optimized placements for the digital signage content based on the characteristics of the digital signage content and bids received (Paragraph [0043]: Operation 208 may include paying for and confirming the selected time slot(s). For example, time slot(s) may be purchased electronically and confirmation may be indicated by receipt of a confirmation number. User content to be displayed may be provided to the digital sign management service for approval at operation).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Opdycke to disclose receiving by the computing device bids for the potential placements for the digital signage content from the customer user interface; and processing the bids for the potential placements to identify optimized placements for the digital signage content based on the characteristics of the digital signage content and bids received as taught by Poornachandran.  Opdycke discloses optimization of in-store promotional digital media campaigns (Opdycke Abstract). Using the Digital Signage Management System of Poornachandran would provide efficient scheduling and managing of digital signage by allowing quick modification of advertising content for different time intervals (Poornachandran Paragraphs [0003] and [0004]).  
	Regarding claims 2 and 13, Opdycke discloses wherein the audience segment comprises at least one of the following: data related to a gender of the audience, data related to an age range of the audience, data related to a salary range of the audience, data related to a profession of the audience, data related to a domain of interest of the audience, and data related to a geographical area where the corresponding particular digital signage display unit is located (Paragraph [0073]).
	Regarding claim 3, Opdycke discloses wherein at least one of the audience segments corresponds to a plurality of digital signage display units located in a same geographical area (Paragraph [0073]).
	Regarding claims 4 and 14, Opdycke discloses wherein the characteristics of the digital signage content comprise at least one of the following: a target gender, a target age range, a target salary range, a target profession, a target domain of interest, and a target geographical area (Paragraph [0087]).
	Regarding claim 8, Opdycke discloses wherein the selection of the at least one target audience segment further takes into consideration requirements related to parameters of the digital signage units corresponding to the audience segments, the parameters including at least one of the following: a specific geometry of one or more screens of the digital signage display units, a specific area of the one or more screen where the digital signage content is to be displayed, time availabilities for displaying the digital signage content on the digital signage display units, and a personalization of a viewer level (Paragraph [0071]).
	Regarding claim 9, Opdycke discloses wherein the plurality of audience segments is received via the communication interface of the computing device from at least one third party computing device which generates the plurality of audience segments (Paragraph [0044]).
	Regarding claim 10, Opdycke discloses wherein the plurality of audience segments are generated by the processing unit of the computing device based on information received via the communication interface of the computing device from at least one third party computing device (Paragraph [0044]).

Claims 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Opdycke (US 2011/0016002 A1) in view of Poornachandran et al. (US 20140222578 A1) in further view of Soupliotis et al. (US 2015/0227982 A1).

	Regarding claims 5 and 15, Opdycke, in view of Poornachandran, does not explicitly disclose:
 	wherein a monetary value is determined for each of the plurality of audience segments by the processing unit of the computing device, the monetary value of a specific audience segment being determined based on a level of accuracy of the specific audience segment, the monetary value being higher for a higher level of accuracy and lower for a lower level of accuracy.
	Soupliotis teaches:
	wherein a monetary value is determined for each of the plurality of audience segments by the processing unit of the computing device, the monetary value of a specific audience segment being determined based on a level of accuracy of the specific audience segment, the monetary value being higher for a higher level of accuracy and lower for a lower level of accuracy (Paragraph [0114]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Opdycke, in view of Poornachandran, to disclose wherein a monetary value is determined for each of the plurality of audience segments by the processing unit of the computing device, the monetary value of a specific audience segment being determined based on a level of accuracy of the specific audience segment, the monetary value being higher for a higher level of accuracy and lower for a lower level of accuracy as taught by Soupliotis.  Opdycke, in view of Poornachandran, discloses optimization of in-store promotional digital media campaigns (Opdycke Abstract). Using the Out of Home Digital Ad Server of Soupliotis would optimize board selection based on a demographic and budget (Soupliotis Abstract).  
	Regarding claims 6 and 16, Opdycke, in view of Poornachandran, discloses wherein the selection of the at least one target audience segment further takes into consideration a budget, the monetary value of each audience segment, and a strategy for optimizing placement of the digital signage content based on the budget and the monetary value of the audience segments (Opdycke Paragraph [0111]).
	Regarding claims 7 and 17, Opdycke, in view of Poornachandran, does not explicitly disclose:
 	wherein the strategy for optimizing the budget consists in one of the following: selecting audience segments having a lower cost and a lower level of accuracy, and selecting audience segments having a higher cost and a higher level of accuracy.
	Soupliotis teaches:
	wherein the strategy for optimizing the budget consists in one of the following: selecting audience segments having a lower cost and a lower level of accuracy, and selecting audience segments having a higher cost and a higher level of accuracy (Paragraph [0114]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Opdycke, in view of Poornachandran, to disclose wherein the strategy for optimizing the budget consists in one of the following: selecting audience segments having a lower cost and a lower level of accuracy, and selecting audience segments having a higher cost and a higher level of accuracy as taught by Soupliotis.  Opdycke, in view of Poornachandran, discloses optimization of in-store promotional digital media campaigns (Opdycke Abstract). Using the Out of Home Digital Ad Server of Soupliotis would optimize board selection based on a demographic and budget (Soupliotis Abstract).  



Conclusion
                                                                                                                        Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3681